DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on November 1, 2021 is acknowledged. 

Claim Objections
Claim 4 is objected to because of the following informalities:  “applic” in line 2 and “ator and an atomizing nozzle” in line 3, should read --applicator and an atomizing nozzle.--
Claim 16 is objected to because of the following informalities:  “said receptacle” in line 7 should read --said detachable receptacle.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 17 recites the limitation "the detachable single does receptacle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 5, 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunk et al. (US 2012/0000993. Brunk hereafter)in view of Samiotes (US 6,125,844).
With respect to claim 1, Brunk discloses an atomizer (10. Figs. 1-12) comprising:
an atomizer body (12), 
a trigger (26) associated with an atomizer conduit (62, 64 and 82), 
an outlet for pressurized gas (outlet of 18), 
a reservoir (inner space of 12) having an alcove (inner space for 52 and 54. Fig. 2),
a receptacle (containers 52 and 54) in the alcove and removably connected to a top surface of the alcove, and 
an inlet tube (tube portions of containers 52 and 54 and 62 and 64. Fig. 5A) having a first end (at) in the receptacle and a second end having an opening (opening of 62F. Fig. 10B) across (over) which a pressurized gas (in 18) flows to draw liquid from the receptacle to the atomizer body, wherein when the trigger is activated the pressurized gas flows across the opening of the inlet tube to facilitate a suction in the inlet tube to draw the liquid from the receptacle.
Brunk fails to disclose when the trigger is activated the pressurized gas flows across the opening of the inlet tube to facilitate a suction in the inlet tube to draw the 
However, Samiotes teaches an atomizer (10. Figs. 1-13) comprising: an atomizer body (64), a trigger (70) associated with an atomizer conduit (68), an outlet for pressurized gas (outlet of 60), a pressurized gas (in 60), a receptacle (58). Samiotes further teaches an inlet tube (upper horizontal tube shown in Fig. 8) having a first (right) end in the receptacle and a second end having an opening (opening at 68) across which the pressurized gas flows (upward in Fig, 8) to draw liquid from the receptacle to the atomizer body, wherein when the trigger is activated the pressurized gas flows across the opening of the inlet tube to facilitate a suction in the inlet tube to draw the liquid from the receptacle and into the atomizer body where the pressurized gas is mixed with the liquid and delivered to the outlet.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of gas liquid mixing delivered to the outlet, as taught by Samiotes, to Brunk’s liquid drawing venture arrangement in order to premixed the gas and liquid delivered to the outlet (Abstract, lines 1-4).
With respect to claim 4, Brunk discloses the atomizer further comprising an applicator (valve mechanism shown in Fig. 5A) and an atomizing nozzle (Figs. 10B and 10C).
With respect to claim 5, Brunk disclose the atomizer as in claim 4 except for wherein the receptacle further comprises a cover configured to be pierced by the inlet tube.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a cover configured to be pierced by an inlet tube, as taught by Samiotes, to Brunk’s receptacle cover in order to protect the fluid in the receptacle from contamination (Fig. 2 and Col. 6, lines 35-49).
With respect to claims 7 and 8, Brunk discloses the atomizer as in claim 1 except for wherein the receptacle is in a threaded engagement with the top surface of the alcove (claim 7) and wherein the receptacle is frictionally engaged with the top surface of the alcove (claim 8).
However, Samiotes teaches the atomizer as above with alcove (threaded recess for 58. Fig. 7) and the receptacle is in a threaded engagement with the top (left) surface of the alcove (claim 7) and wherein the receptacle is frictionally (threaded) engaged with the top surface of the alcove (claim 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a frictionally/threaded engagement between the alcove and the receptacle, as taught by Samiotes, to Brunk’s alcove and receptacle connection arrangement in order to provide a connection between the alcove and the receptacle (Fig. 7 and Col. 7, lines 17-20). Furthermore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a threaded or frictionally fit to 
With respect to claim 16, Brunk discloses an atomizer (10. Figs. 1-12) comprising
an atomizer body (12), 
a trigger (26), 
a reservoir (inner space of 12) shaped to comprise a permanently (back cover 24 is not permanently fused or welded to the opening for 52 and 54) open alcove (inner space for 52 and 54. Fig. 2) having an inner top surface comprising an opening (openings for 52 and 54) associate with a detachable receptacle (container support arrangement 22), said alcove sized to (capable of) accommodate all of the detachable receptacle (both containers 52 and 54), said receptacle containing a liquid; 
an inlet tube (tube portions of containers 52 and 54 and 62 and 64. Fig. 5A) extending through the opening in the inner top surface providing a fluid connection to fluidly associate the atomizer body with said detachable receptacle; 
an atomizing nozzle (Figs. 10B and 10C) fluidly associated by an atomizer conduit (62, 64 and 82) with the atomizer body where, upon activation of the trigger, a pressurized gas (in 18) together facilitating selective spray application (by suction force 
Brunk fails to disclose where, upon activation of the trigger, a pressurized gas flows across an opening of the inlet tube to draw the liquid out of the detachable receptacle where the pressurized gas is mixed with the liquid and delivered to the atomizing nozzle.
However, Samiotes teaches an atomizer (10. Figs. 1-13) comprising: an atomizer body (64), a trigger (70) associated with an atomizer conduit (68), an outlet for pressurized gas (outlet of 60), a pressurized gas (in 60), a receptacle (58) containing a liquid. Samiotes further teaches an inlet tube (upper horizontal tube shown in Fig. 8) having a first (right) end in the receptacle and a second end having an opening (opening at 68) across which the pressurized gas flows (upward in Fig, 8) to draw liquid from the receptacle to the atomizer body, where, upon activation of the trigger (Fig, 8), a pressurized gas flows across an opening of the inlet tube to draw the liquid out of the detachable receptacle where the pressurized gas is mixed with the liquid and delivered to the atomizing nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of gas liquid mixing delivered to the outlet, as taught by Samiotes, to Brunk’s liquid drawing venture arrangement in order to premixed the gas and liquid delivered to the outlet (Abstract, lines 1-4).
.

Response to Arguments
Applicant's arguments filed on November 1, 2021 have been fully considered but they are not persuasive. Applicant argues, with respect to claims 1, 4, 5, 7 and 8 rejected under 35 U.S.C. 103, that the Office Action failed to assert why one skilled in the art would combine Samiotes’ gas liquid mixing delivered to the outlet to Brunk’s liquid drawing venture arrangement. The Examiner respect fully disagrees. As clearly stated in the rejections above, Samiotes’ gas liquid mixing delivered to the outlet is added to Brunk’s liquid drawing venture arrangement in order to premixed the gas and liquid delivered to the outlet (Abstract, lines 1-4). A prima facie case of obviousness is established by presenting evidence (in Abstract, lines 1-4) indicating that the reference teachings would appear to be sufficient for one of ordinary skill in the relevant art having those teachings before him to make the proposed combination or other modification.  See In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972). The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA. 1969). In this case, both of the references are in the same art, and both are using pressurized gas to draw out the fluid. Modifying one fluid drawing structure with another fluid drawing structure would only produce an expected result, i.e, drawing out fluid using the pressurized gas. The selection of a known device (fluid drawing structure) based on its suitability for its intended purpose is sufficient since only the expected results would be attained. Furthermore, Samiotes’ structure provided additional value/benefit to Brunk’s liquid drawing venture arrangement by premixing the gas and liquid before delivered to the outlet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 10, 2021